Citation Nr: 0516418	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 until 
January 1968, including participation in the Vietnam 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issues of entitlement to pension and to service 
connection for post-traumatic stress disorder (PTSD) and 
residuals of an injury to the lumbar spine were remanded for 
further development by a December 2001 Board decision.  The 
September 2004 supplemental statement of the case (SSOC) 
indicates that entitlement to pension and to service 
connection for PTSD has been granted.  Accordingly, these two 
issues are no longer before the Board on appeal and will not 
be discussed by this decision.

It is noted that in reviewing a file, the Board must consider 
all documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  
Where such review reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand or refer the 
issue to the RO for development and adjudication; however, 
the Board may not ignore an issue so raised.  Id.  In this 
case, the veteran's representative submitted a statement in 
December 2004 requesting that the veteran's headaches be 
service-connected, as secondary to his service-connected 
post-traumatic stress disorder (PTSD).  Because the requisite 
steps have not been performed in order to convey jurisdiction 
on the Board to adjudicate this matter, this issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has degenerative joint disease (DJD) of his 
lower back.


2.  There is no competent medical evidence of record 
attributing the veteran's degenerative joint disease (DJD) of 
the back to any event in service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of an 
injury to the lumbar spine are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The veteran underwent a VA examination of his lumbar spine in 
August 2004.  The examiner determined that the veteran has 
chronic lower back pain, which the examiner believed was a 
back strain.  Nevertheless, the examiner noted that he was 
unable to find any evidence in the veteran's chart of 
military injuries that might have led to the current back 
disability.  The examiner also indicated that the veteran's 
headaches are likely a combination of tension and muscle 
contraction headaches, and the examiner, therefore, did not 
see any specific connection between the headaches and the 
veteran's back condition.

A review of the veteran's service medical records (SMRs) also 
failed to locate any indication of in-service back injury or 
trauma.  The veteran's separation physical showed that his 
spine and other musculoskeletal were evaluated as normal, and 
the physician noted that the veteran denied all other 
significant medical or surgical history (aside from several 
conditions, entirely unrelated to the veteran's back, which 
were listed).  Accordingly, the veteran was given scores of 
U1 and L1 on his PULHES profile, indicating the highest level 
of medical fitness in his upper and lower extremities.  

A review of the veteran's post-service medical treatment 
records revealed that the veteran was found to have normal 
range of motion in his spine in October 1992, as well as in 
both February and March 1999.  The first record noting back 
pain appeared in October 1996 when the veteran presented for 
treatment complaining of lower back pain.  The physician 
indicated that the veteran had a recent exacerbation of his 
back and diagnosed the veteran with a spinal muscle strain.  
In March 1999, the veteran was assessed as having DJD of the 
back.

In July 1999 the veteran underwent a VA examination of his 
lower back.  The examiner noted that the veteran had a 
history of lower back pain, and diagnosed the veteran with 
residuals of an injury to the lumbar spine, but the examiner 
failed to provide an opinion as to the etiology of the back 
disability.  An x-ray taken in March 1999 confirmed the 
diagnosis of DJD. 

While the evidence of record indicates that the veteran 
currently has DJD of his back, the veteran's claims file is 
void of any medical opinion of record connecting the 
veteran's current back disability to his time in service.  
The first complaint of back pain appeared in 1996, more than 
twenty years after discharge from service, and the veteran's 
claims file does not contain any record of in-service back 
injury or trauma.  While the Board sympathizes with the 
discomfort that a back injury causes, the three elements 
necessary to grant service connection for a disability have 
not been established in this case.  As such, the Board finds 
that the veteran is not entitled to service connection for 
residuals of a lumbar spine injury, and there is no 
reasonable doubt to be resolved, as the preponderance of 
evidence is against the veteran's claim.

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2002, March 2003, and February 2004.  Since these 
letters fully provided notice of elements (1), (2), (3) and 
(4), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
With respect to element (4), the Board notes that the RO's 
2004 letter specifically requested that the veteran send any 
medical evidence to VA in his possession that pertains to the 
claim, and there is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOC (SSOC), the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159 in the September 2004 SSOC.  Furthermore, the veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board acknowledges that the section 5103(a) letters were 
sent to the veteran after the RO's August 1999 decision that 
is the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran and the Board is not 
aware of a basis for speculating that any other relevant 
private or VA treatment records exist that have not been 
obtained.  Furthermore, in an effort to assist the veteran in 
substantiating his claim, VA provided the veteran a medical 
examination to determine the etiology of his back condition.  
The veteran was also offered an opportunity to testify before 
the Board, but he declined.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for residuals of an injury 
to the lumbar spine is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


